DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed December 1, 2020, has been received and entered.
	Claims 1-17, 22, 24, and 30 are cancelled.
	Claims 18-21, 23, 25-29, and 31-34 are pending.  Claim 34 is withdrawn.
	Claims 18-21, 23, 25-29, and 31-33 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 is indefinite because it depends from a cancelled claim, claim 24.  Since claim 25 is indefinite, its dependent claims, claims 26-29, are rendered indefinite.  Therefore, claims 25-29 must be rejected under 35 U.S.C. 112(b).  Claim 25 will be interpreted as depending from claim 18.  It is noted that claim 25 recites “raising the pH value” whereas parent claim 18 recites “adjusting a pH value of the process liquid” after removal of the mannitol.  Parent claim 18 
Claim 27 recites the limitation "the lactic acid formed by the acetic acid fermentation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As noted above, claim 25 is interpreted as depending from claim 18.  None of the parent claims of claim 27 (claims 18, 25, and 26) recite acetic acid fermentation or lactic acid formed by acetic acid fermentation.  Therefore, the recitation “the lactic acid formed by the acetic acid fermentation” lacks antecedent basis.  
Additionally, claim 27 is indefinite because it is unclear how claim 27 relates to the steps of parent claim 18.  In particular, parent claim 18 recites a second-to-last step of adjusting a pH value of the process liquid for production of propionic acid.  Given that the instant specification uses the terms “propionate” and “propionic acid” interchangeably (page 2, line 17; page 4, line 13 in combination with Figure 1), then is unclear whether the step of claim 27 of converting lactic acid to propionate is directed to a further limitation regarding the production of propionic acid in the second-to-last step of claim 18.  Since claim 27 is indefinite, its dependent claims, claims 28 and 29, are rendered indefinite.  Therefore, claims 27-29 must be rejected under 35 U.S.C. 112(b).
	Claim 28 is indefinite because it recites “wherein the propionate is propionic acid.”  Parent claim 18 recites a second-to-last step of adjusting a pH value of the process liquid for 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-21, 23, 25-29, and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The second-to-last step of claim 18 of “adjusting a pH value of the process liquid by adding a base to the process liquid after removal of the mannitol for production of propionic acid” is considered new matter.  The specification as filed provides support for removing the mannitol from the process liquid, and then adjusting the pH value and temperature of the residue for production of propionic acid.  See originally filed claim 14 and Figure 1.  Thus, there is no support for adjusting the pH value of the process liquid itself after removal of the mannitol for 
While Applicant was in possession of a portion of the claimed invention, the full scope of the claimed invention, specifically adjusting a pH value of the process liquid by adding a base to the process liquid after removal of the mannitol for production of propionic acid, is not fully described in the instant specification.  As such, the Applicant was not in possession of the full scope of the claimed invention at the time of filing.  Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Claim Interpretation
Though “stomach manure” as recited in claim 18 is not a term of the art, the specification as filed defines “stomach manure” as follows on page 1, lines 19-20: “Stomach manure is the content of the stomach that forms into the rumen in bovine and other ruminants.”
Claim 25 is interpreted as depending from claim 18.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 18, 19, 25, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fred (Journal of Biological Chemistry. 1919. 39: 347-384. Previously cited) in view of Ojamo (US 6,602,691. Previously cited) and Brumm (US 4,814,273. Previously cited).
Fred investigated the possible application of xylose fermentation for use in the manufacture of organic acids, including performing a search for organisms which possessed one or more characteristics in order to cultivate them on a commercial scale (page 350, second-to-last paragraph).  Fred surmised that substances rich in xylan, including manures, would contain xylose-fermenting bacteria (page 350, last paragraph).  These substances were used to inoculate a liquid yeast medium containing xylose and an excess of calcium carbonate (page 350, last paragraph).  
The experiments for obtaining the results of Tables II and III also speak to the claimed invention.  Regarding Table II, 2% xylose-yeast water was inoculated with small amounts of manure and allowed to incubate for 2 weeks or more at 30°C (page 353).  Table II on page 353 lists cow manure as a source of inoculum, resulting in production of volatile acid. Table II demonstrates the general distribution of the xylose fermenters in nature, including in manure (page 354, first paragraph).  Furthermore, Table III gives the results of the analyses of 24 cultures which showed the highest volatile acid production (paragraph bridging pages 355 and 
	Fred also performed a study of the morphological characteristics of the xylose fermenters (page 356, last paragraph).  It was determined that the organisms would fall in the family Lactobacillaceae, possess the ability of forming mannitol from fructose, and are also characterized by their ability to ferment the pentose sugars (page 358, second paragraph).  Therefore, Fred recommended naming the xylose fermenters Lactobacillus pentoaceticus (page 358, second paragraph).  Given that the culture of manure with a liquid yeast medium containing xylose yielded volatile acids and that the xylose fermenters of the study were characterized as a Lactobacillus, then the xylose fermenter of manure is a lactic acid bacteria.  	
	Additionally, Fred tested the fermentation of various sugars by the xylose bacteria, the results being shown in Table XXI (page 378).  Cultures were incubated for two weeks with the following sugars: xylose, fructose, glucose, sucrose, lactose, mannitol (page 378, last paragraph; Table XXI on page 379).  All these sugars were fermented by the cultures to form volatile acid (page 379, first paragraph).  Qualitative tests show the formation of acetic and lactic acid from these sugars, and in the case of fructose, the production of mannitol (page 379, second-to-last paragraph).  See also page 381, last paragraph, speaking of the fermentation of fructose to 
Furthermore, since mannitol and organic acids (in particular, acetic acid and lactic acid) are produced, the method of Fred comprises the step of increasing productivity or production levels of desired biotechnical products (mannitol, organic acids – specifically acetic acid and lactic acid) in the process liquid (liquid yeast medium comprising fructose).  

Fred differs from the claimed invention in that Fred does not expressly disclose:
adjusting a humidity percentage of the manure in a reactor prior to the step of Fred of preparing a process liquid by adding the sugar (fructose, reading on a monosaccharide) to the manure;
removing the mannitol from the process liquid (liquid yeast medium), and 
adjusting the pH value of the process liquid by adding a base to the process liquid after removal of the mannitol for production of propionic acid.

	Regarding difference (a) (Fred does not expressly disclose adjusting a humidity percentage of the manure in a reactor prior to the step of Fred of preparing a process liquid by adding the sugar (fructose, reading on a monosaccharide) to the manure):

However, it would have been prima facie obvious to have changed the order of introducing the sugar to the culture of the bacteria (e.g. as present in the manure), specifically by adding the manure first to the liquid yeast medium and then adding the sugar (fructose) to the culture, for the predictable result of fermenting the sugar (fructose) by the bacteria present in the manure.  The selection of any order of performing process steps, including order of mixing ingredients, is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04(IV)(C).  Additionally, it would have been obvious to have cultured the manure first in the liquid yeast medium (without the sugar, i.e. fructose) since Fred teaches using a 24 hour culture of the organisms (e.g. as present in manure) for inoculation of media containing the various sugars (page 378, second paragraph); the 24 hour culture reads on culture of the manure without the specified sugars (including fructose).  The addition of the manure to the liquid yeast medium initially in the absence of the sugar (fructose) would support the culture of the organisms in the manure and thus would permit a 24 hour culture of the organisms of the manure as taught in Fred as an initial step prior to culture with the sugar.
Combining the manure with the liquid yeast medium (which is a yeast water, see page 353, first paragraph) in the fermentation tube reads on ‘adjusting a humidity percentage of the manure in a reactor’ since the liquid yeast medium adds humidity to the manure (addition of any aqueous liquid reads on adding humidity) in a fermentation tube (‘reactor’).  Therefore, the 

	Regarding difference (b) (Fred does not expressly disclose removing the mannitol from the process liquid (liquid yeast medium), and adjusting the pH value of the process liquid by adding a base to the process liquid after removal of the mannitol for production of propionic acid):
Ojamo speaks of the production of mannitol by bioconversion with the aid of immobilized micro-organisms (abstract).  Ojamo indicates that the conversion process results in a crude product containing mannitol, acids such as lactic acid and acetic acid, as well as any unreacted components (column 5, lines 56-58).  If necessary or desirable, the crude product may be separated into one or several products (column 5, lines 58-60), and the products may be recovered and used for various separate purposes (column 5, lines 60-63).  The recovery can include crystallization of mannitol (column 5, line 64 through column 6, line 7); this recovery by crystallization is directed to the limitation of instant claim 25.  Additionally, Ojamo teaches separation of a mother liquor containing lactic acid and/or acetic acid after mannitol separation, wherein the mother liquor may be used as a feed additive, such as a preservative (column 6, lines 5-11).  
Brumm discloses a fermentation method for producing acetic, propionic and butyric acids (column 1, lines 6-10).  The process involves two fermentation steps wherein in the first step a lactate salt is fermented by a microorganism which converts the lactate salt to the salt of the desired acid (column 2, lines 23-27).  If the desired acid is propionic acid, suitable Propionibacterium freudenreichii and Propionibacterium acidi-propionici (column 2, lines 48-54).  Additionally, the second fermentation step is carried out by means of a Lactobacillus that will convert a carbohydrate to lactic acid (column 3, lines 3-5).  For conversion of lactate to propionate by Propionibacteria, the medium was adjusted to pH 6.8-7.0 with NaOH and the microorganism was grown at 30°C (column 5, lines 54-57).
Before the effective filing date of the claimed invention, it would have been obvious to have recovered mannitol by crystallization when practicing the invention rendered obvious by Fred.  One of ordinary skill in the art would have been motivated to do this since Ojamo indicates mannitol as having a wide use in several industrial areas (column 1, lines 12-13), and thus it would have been desirable to recover the mannitol for commercial applications.  Since crystallization of mannitol is a known technique for recovery of mannitol from a culture of bacteria with lactic acid and acetic acid as products (as demonstrated in Ojamo), there would have been a reasonable expectation of success in recovering the mannitol from the culture by crystallization when performing the invention rendered obvious by Fred.  
Additionally, before the effective filing date of the claimed invention, it would have been obvious, after removing the mannitol by crystallization, to have converted at least some of the lactic acid produced by the method rendered obvious by Fred and Ojamo (as pointed out above, Fred teaches production of lactic acid, in addition to mannitol and acetic acid, for the cultures – see page 379, second-to-last paragraph) into propionic acid by adding Propionibacterium freudenreichii and/or Propionibacterium acidi-propionici to the culture (which comprises the manure and reads on ‘process liquid’), adjusting the medium to pH 6.8-7.0 with NaOH (reading on a base), and growing the microorganism at 30°C according to Brumm (column 5, lines 54-57).  One of ordinary skill in the art would have been motivated to do this since propionic acid is 
Regarding instant claim 31, it would have been obvious to repeat the process with the culture of the manure (hog or sheep manure) with added Propionibacterium freudenreichii and/or Propionibacterium acidi-propionici to generate additional propionic acid, which is a desired product; the motivation is to generate more of the desired product.  In doing so, it would have been obvious to lead a residue of the process liquid to another container so that the pH of the culture in the other container is adjusted to 6.8-7.0 with NaOH and the temperature of the culture in the other container is adjusted to 30°C since these parameters are taught in Brumm for the conversion of lactic acid to propionic acid by Propionibacteria.  Therefore, instant claim 31 is rendered obvious.  
Regarding instant claim 32, it further would have been obvious to adjust the levels of the Propionibacteria in order to ensure that the propionic bacteria is produced.  It would have been obvious to have used any reactor for storage of the Propionibacteria for delivery of the Propionibacteria into the culture, including an inoculation fermentor having a dosing pump.  Therefore, instant claim 32 is rendered obvious.    
A holding of obviousness is clearly required.

Claims 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fred, Ojamo, and Brumm as applied to claims 18, 19, 25, 31, and 32 above, and further in view of Horwath (US 4,458,017. Previously cited).
As discussed above, Fred in view of Ojamo and Brumm renders obvious claims 18, 19, 25, 31, and 32.  The references differ from claim 20 in that Fred does not expressly disclose that glucose is further included with the fructose, or that both glucose and the fructose are produced enzymatically as a result of decomposition of starch, cellulose, hemicellulose or other macromolecule.  Additionally, the references differ from claim 21, which depends from claim 20, in that Fred does not disclose that the fructose is added by enzymatic means.  
Furthermore, the references differ from claim 23, which depends from claim 21, in that they do not expressly disclose a further step of lowering a pH value of the process liquid (liquid yeast medium comprising fructose and glucose and the manure), prior to removing the mannitol, by changing the glucose into lactic acid by at least the lactic acid bacteria and microbes present in or added to the manure performing acetic acid fermentation, which simultaneously prevents decomposition or metabolization of the mannitol that has formed into the process liquid.  
However, as pointed out above, Fred discloses the fermentation of various sugars by their cultures, including Culture No. 118-5 and 118-8 corresponding to hog manure and sheep manure, respectively (page 378, last paragraph; Table XXI on page 379; Table III on page 355 for defining the numbered cultures).  Table XXI shows that Culture No. 118-5 and 118-8 both ferment glucose to yield volatile acid.
Horwath discloses preparing fructose by treating starch with alpha-amylase, contacting the resulting liquefied starch with glucoamylase to hydrolyze the starch to glucose, and 
Before the effective filing date of the claimed invention, it would have been obvious to have further included glucose with the fructose added to the culture of the manure and liquid yeast medium when practicing the method rendered obvious by Fred, Ojamo, and Brumm for the predictable result of producing volatile acid (e.g. acetic acid, lactic acid) using fructose as a substrate and glucose as a co-substrate.  There would have been a reasonable expectation of success in producing volatile acid when providing fructose together with glucose as a co-substrate since Fred teaches that both these sugars separately were fermented by the bacteria of hog manure and sheep manure to yield volatile acid.  It would have an obvious matter of combining two sugars that are fermentable by the bacteria of the manure to produce the same desired product of volatile acid.  See MPEP 2144.06(I) and Rationale (A) set forth under MPEP 2143(I) (combining prior art elements according to known methods to yield predictable results).  
Furthermore, it would have been obvious to have used fructose and glucose produced by the enzymatic reactions involving starch as taught in Horwath in the method rendered obvious by the references, since it would yielded fructose and glucose as sought for the method rendered obvious by Fred, Ojamo, and Brumm.  It would have been obvious to have substituted the fructose and glucose with fructose and glucose made by any technique, including the technique of Horwath, for the predictable result of producing volatile acid (along with mannitol, yielded by conversion of the fructose).  Therefore, instant claims 20 and 21 are rendered obvious.
Regarding instant claim 23, the references differ from the invention of claim 23 in that they do not expressly disclose the step of lowering a pH value of the liquid yeast medium culture comprising hog or sheep manure and fructose and glucose (reading on ‘process liquid’) by 
A holding of obviousness is clearly required.

Claims 26, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fred, Ojamo, and Brumm as applied to claims 18, 19, 25, 31, and 32 above, and further in view of Blanchard, Jr. (US 4,156,545. Previously cited).
As discussed above, Fred in view of Ojamo and Brumm renders obvious claims 18, 19, 25, 31, and 32.  The references differ from claims 26 and 27 (since claim 27 depends from claim 26) in that they do not expressly disclose heating the culture (process liquid) by directing a gas emission containing one of carbon monoxide and carbon dioxide into the culture (process liquid), wherein the gas emission is formed from a combustion reaction.  The references further differ from claim 29, which depends from claim 27, in that they do not expressly disclose that a second part of the lactic acid is collected for burning or for chemical utilization as a preservative in Propionibacterium freudenreichii and/or Propionibacterium acidi-propionici) to the manure (the manure of the culture) for assisting in changing a part of the lactic acid into propionate (propionic acid).
However, Fred studies the effect of temperature of incubation on the yield of volatile acid, finding that about 30-35° gave the largest amount of acid (page 356, second full paragraph).  Thus Fred encompasses heating the culture (process liquid) to a temperature of 30-35° for optimal volatile acid production.
Blanchard, Jr. discloses a process for economically heating and chemically treating an aqueous process fluid (column 2, lines 42-44).  The process comprises burning a sulfur-containing fuel to produce hot combustion gases containing carbon dioxide and sulfur dioxide, adjusting the pH of the aqueous fluid to 6.7 or below with a base, directly contacting said aqueous fluid with the hot combustion gases to heat said aqueous fluid and absorb carbon dioxide and sulfur dioxide therein, and adding additional base to said aqueous fluid whereby the heated aqueous fluid has a pH between 6.0 and 6.7 (column 2, line 62 through column 3, line 5).  
Before the effective filing date of the claimed invention, it would have been obvious to have burned a sulfur-containing fuel to produce hot combustion gases comprising carbon dioxide, and delivered said hot combustion gases to the culture when performing the method rendered obvious by Fred, Ojamo, and Brumm, for the predictable result of heating the culture to the optimal culture temperature of 30-35° as sought by Fred.  There would have been a reasonable expectation of success in heating the culture by this technique since Blanchard, Jr. teaches that it is a suitable technique for heating an aqueous fluid.  Moreover, the person of ordinary skill in the art would have been motivated to have applied the technique of Blanchard, 
Additionally, it would have been obvious to have recovered the mother liquor containing lactic acid and acetic acid (as would have necessarily been present in the invention rendered obvious by the references) for use as a preservative in view of the teachings of Ojamo, drawn to the same technology as Fred, of recovering a mother liquor after culturing with a mannitol-producing microorganism (the bacteria of the manure) for use as a feed additive, e.g. preservative (column 6, lines 5-11 of Ojamo).  It would have been obvious to have applied the techniques of Ojamo to the culture of the ‘base’ method rendered obvious by Fred, Ojamo, Brumm, and Blanchard, Jr. for the predictable result of obtaining a product containing lactic acid which is useful as a preservative.  This speaks to the limitation of instant claim 29 of collecting a second part of the lactic acid for chemical utilization as a preservative in secondary products.  Therefore, instant claim 29 is rendered obvious.
A holding of obviousness is clearly required.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Fred, Ojamo, Brumm, and Blanchard, Jr. as applied to claims 26, 27, and 29 above, and further in view of Jewell (Current Microbiology. 1986. 13: 215-219. Previously cited).
As discussed above, Fred, Ojamo, Brumm, and Blanchard, Jr. render obvious claims 26, 27, and 29.  The references differ from claim 28 in that they do not expressly disclose that Clostridium bacteria is used in converting the propionic acid into an organic acid or an alcohol.  
Clostridium acetobutylicum NRRL 527 (abstract and title).  It had previously been reported that C. acetobutylicum can metabolize exogenously added propionate with concomitant production of propanol (page 215, left column, last paragraph).  This was found to be the case with the NRRL 527 strain, in which propionate added to the growth medium was reduced to l-propanol (abstract and page 216, left column, second paragraph).  In conclusion, Jewell states, “The results of the present study suggest that this bacterium could be used to produce a variety of economically valuable products in addition to acetone and butanol” (page 218, right column, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have added Clostridium acetobutylicum NRRL 527 to the culture of the method rendered obvious by Fred, Ojamo, Brumm, and Blanchard, Jr. in order to convert the propionic acid into l-propanol.  One of ordinary skill in the art would have been motivated to do this in order to generate an economically valuable product, l-propanol, which reads on an alcohol.  Therefore, instant claim 28 is rendered obvious.
A holding of obviousness is clearly required.  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Fred, Ojamo, and Brumm as applied to claims 18, 19, 25, 31, and 32 above, and further in view of Hirth (US 2001/0043900. Previously cited).
As discussed above, Fred in view of Ojamo and Brumm renders obvious claims 18, 19, 25, 31, and 32.  The references differ from claim 33 in that they do not expressly disclose 
Hirth discloses a process for environmentally friendly processing and utilization of liquid manure material (page 1, paragraph [0009]).  The ammonium contained in the liquid manure is recovered by separating the ammonium off as a valuable material in the form of a precipitated salt (page 1, paragraph [0009]).  A precipitated magnesium ammonium phosphate salt may be used as a retard fertilizer (page 3, paragraph [0031]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have applied the process of Hirth to the manure in the liquid yeast medium to obtain a precipitated magnesium ammonium phosphate salt when practicing the method rendered obvious by Fred, Ojamo, and Brumm.  One of ordinary skill in the art would have been motivated to do this in order to generate a valuable material which is useful as a fertilizer.  Therefore, instant claim 33 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed December 1, 2020, with respect to the rejection under 35 U.S.C. 103 of claims 18 and 19 as being unpatentable over Fred, the rejection under 35 U.S.C. 103 of claims 20, 21, 23, and 24 as being unpatentable over Fred in further view of Horwath, the rejection under 35 U.S.C. of claim 25 as being unpatentable over Fred and Horwath in further view of Ojamo, the rejection under 35 U.S.C. 103 of claim 26 as being unpatentable over Fred, Horwath, and Ojamo in further view of Blanchard, Jr., the rejection under 35 U.S.C. 103 of claims 27, 29, 31, and 32 as being unpatentable over Fred, Horwath, Ojamo, and Blanchard, Jr. 
However, upon further consideration, new grounds of rejection are made in view of the amendment to the claims.  The new grounds of rejections include new grounds of rejection under 35 U.S.C. 103 over different combinations of the previously cited references.  To the extent Applicant’s arguments are directed to the new grounds of rejection under 35 U.S.C. 103, they are unpersuasive.  
Applicant argues that Fred does not disclose, teach, or suggest the initial claimed step of “adjusting a humidity percentage of manure in a reactor” prior to adding a sugar.  Applicant points out that it can be appreciated that Fred teaches a plurality of cultures being examined (page 353; Table 2) with Nos. 7-9 being Cow manure.  Applicant then cites passages from page 354 (lines 19-20; lines 35-37) of Fred for describing the isolation of the pure cultures including culturing on plates poured with xylose-yeast-agar and the seeding of pure cultures into flasks of xylose-yeast-liquid medium.  Applicant then notes that after this initial incubation of the pure cultures with the xylose-yeast medium, the cultures were then analyzed for total volatile acid production (page 355; Table III).  Applicant cites page 3, lines 2-3 of the last Office Action mailed August 7, 2020, for recognizing that Fred teaches that the sugars were added to the liquid yeast medium prior to adding the organism – However, this is with respect to the study described on page 378, second paragraph of Fred (see last line on page 2 of the last Office Action), and is 
In view of these teachings in Fred, Applicant asserts that Fred clearly describes the incubation of the xylose-yeast medium with the manure as a first step, and thus Fred teaches away from the limitation of claim 18 since Applicant asserts that Fred teaches adjusting the humidity of the manure after adding the sugar, and not before.  However, claim 18 does not require that the adjustment of humidity percentage of manure in a reactor is in the absence of any sugar.  The xylose-yeast medium disclosed for isolation of the pure cultures in Fred does not include sugars other than xylose, including the sugars tested in the study described on page 378, second paragraph of Fred, or in the study described in the paragraph bridging pages 378 and 379:  glucose, sucrose, lactose, mannitol, fructose (see Tables XX and XXI).  Namely, the xylose-yeast medium for isolation of pure cultures does not comprise fructose which Fred teaches as being fermented to yield mannitol (page 379, second paragraph; page 381, last paragraph), wherein fructose reads on the ‘sugar’ of the second and third steps of instant claim 18.  As such, Fred does not teach away from the claimed step of adjusting a humidity percentage of manure in a reactor prior to adding a sugar (in particular, fructose) to the manure.
Applicant further argues that the claimed step of “adjusting a humidity percentage of manure in a reactor” prior to adding the sugar allows for the independent adjustment of humidity without altering the amount of sugar being added.  Applicant asserts that this claimed step solves this long felt unresolved need in the art.  However, Applicant has not provided evidence to support this assertion of a long-felt need.  As pointed out in MPEP 716.04(I), “Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long 
Further regarding Fred, Applicant asserts that the mannitol resulting from fructose is not converted into acids, as was stated by Fred to happen to xylose in the fermentation broth.  However, Applicant has not cited any passage of Fred to support this.  From Tables XXI, it appears that the Culture Nos. 118-5 and 118-8 (drawn to manure) indeed convert mannitol into volatile acid, and this is further supported by page 381, last paragraph of Fred.
Applicant then argues that it is an expected result that the mannitol is preserved in the broth in very high concentrations when the method according to the present invention was applied for its production.  It is argued that in this process, another product was lactic acid.  As such, Applicant argues that it is obvious that the low pH caused by the accumulation of lactate from glucose is facilitating the conversion of mannitol formed of fructose at the same time.  Applicant asserts that it can be also assumed that any newly liberated glucose from cellulosic or starchy sources potentially existing in the mixture, or in the rumen content, would be converted into glucose and further to organic acids, without any delay.  Applicant argues that on the other 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the new material was a relatively even mixture of glucose and fructose, the latter of which was then processed into mannitol) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is also confusing what Applicant means by “the new material.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Additionally, Applicant argues that Ojamo does not disclose, teach, or suggest the present limitation of adjusting a pH “by adding a base to the residue after removal of the mannitol.”  In particular, Applicant points out that Ojamo specifically teaches adjusting the pH of the “feed 
Regarding the rejection of claim 26 over the combination of Blanchard, Jr. with the other prior art, Applicant argues that it is known to one skilled in the art that carbon dioxide was found to reduce the xylose fermentation rate of two different strains of Pichia stipitis (CBS 5773 and CBS 5776) significantly in anaerobic batch fermentations.  Applicant cites as support Liden (Applied Biochemistry and Biotechnology. 1993. 38: 27-40) which is listed on the Notice of References Cited mailed August 7, 2020.  Applicant argues that with their assertions regarding the effect of carbon dioxide on xylose fermentation by two strains of Pichia stipitis in mind, if the proposed modification or combination of the prior art would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or reasoning to make the proposed modification, citing MPEP 2143.01(V).  However, it is unclear how the effect of carbon dioxide on an organism distinct from the Lactobacillus of Fred or the Propionibacteria of Blanchard, Jr. would signify that the prior art, in particular Fred, is being modified unsatisfactory to its intended purpose.

No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651                      

/DAVID W BERKE-SCHLESSEL/            Primary Examiner, Art Unit 1651